On the trial the defendants moved to dismiss the proceedings upon the ground that under the late act of the General Assembly, conferring jurisdiction upon Justices of the Peace, they have exclusive cognizance of the offence with which the defendants are charged.
His Honor sustained the motion and quashed the indictment; from which judgment the Solicitor appealed.
This is an indictment for adulterous cohabitation, found at Spring Term, 1874, of Rowan Superior Court. At the same time the defendants moved to dismiss the proceedings, or as it must be understood, to quash the indictment for want of jurisdiction in the Court. The conduct charged is made an offence by Rev. Code, Ch. 34, Sec. 45, (Bat. Rev. Ch. 32 Sec. 46,) and being a misdemeanor as at common law, it was punishable by fine and imprisonment at the discretion of the Court. By an act ratified 16th February, 1874, (act 1873-74, Ch. 176, Sec. 3) the punishment was limited so that it could not exceed a fine of fifty dollars or imprisonment for one month. By Section 13, jurisdiction of the offence was expressly given to a Justice of the Peace. This perhaps unnecessary, as the Constitution, Art IV, Sec. 38, expressly gives to Justices exclusive criminal jurisdiction of all offences, the punishment of which cannot exceed that now limited for this offence. The Court acted rightly in dismissing the proceedings as it had no jurisdiction.
PER CURIAM.                                    Judgment affirmed.
Cited: S. v. Fesperman, 108 N.C. 772; S. v. McAden, 162 N.C. 577. *Page 216 
(266)